 1                                                                      Hon. Christopher M Alston
                                                                    Hearing: June 18, 2021, 9:30 a.m.
 2                                                                             Location: Telephonic
 3
 4
 5
                                 UNITED STATES BANKRUPTCY COURT
 6                               WESTERN DISTRICT OF WASHINGTON
 7
       In re:                                          Case No. 18-14820-CMA
 8
                                                       Chapter 7
 9     SAMIA EL-MOSLIMANY
                                                       DECLARATION IN SUPPORT OF
10                          Debtor                     DEBTOR’S REPLY IN SUPPORT OF
                                                       PROPOSED COMPROMISE
11
12
                Samia El-Moslimany hereby declares under penalty of perjury as follows:
13
                1. I am the debtor in this case and (until the bankruptcy filing) the owner of the
14
      real property which is the subject of the proposed compromise. This property is my
15
      residence. I make this declaration on my personal knowledge.
16
                2. Because of a difficult financial situation, there is a substantial amount of finish
17
      construction that was never completed at the time of the remodel as well as eleven years
18
      of deferred maintenance on the property. I do not believe the cost of finishing and
19
      deferred maintenance would be reflected in the estimates of value published on the
20
      Zillow or Redfin websites. The specific items of deferred maintenance and my estimate
21
      of the cost to bring them up to top condition are set forth on the attached table. The total
22
      is over $130,000.
23
24
25
26                                                                             DONALD A BAILEY
                                                                             1601 Fifth Avenue, #610
27                                                                                Seattle WA 98101
                                                                                      206 910 2384
28    DECLARATION - 1                                                           donald.bailey@shaferbailey.com




     Case 18-14820-CMA          Doc 181    Filed 06/15/21    Ent. 06/15/21 16:25:10       Pg. 1 of 3
 1          4. In addition, the view of Puget Sound is now obscured by vegetation on
 2    adjoining properties.
 3          Dated: June 15, 2021
 4
 5
                                                         /s/ Samia El-Moslimnay
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26                                                                        DONALD A BAILEY
                                                                       1601 Fifth Avenue, #610
27                                                                          Seattle WA 98101
                                                                                206 910 2384
28    DECLARATION - 2                                                      donald.bailey@shaferbailey.com




     Case 18-14820-CMA        Doc 181   Filed 06/15/21    Ent. 06/15/21 16:25:10     Pg. 2 of 3
                                                            Estimated Cost
 Exterior Painting                                                       $10,951
 Interior Painting (millwork never painted)                              $25,552
 Refrigerator                                                             $2,000
 Washer/Dryer                                                             $2,000
 Dishwasher                                                               $1,100
 Sprinkler System Replacement                                            $18,124
 Sheet Rock Repair                                                       $14,954
 Window Replacement x12                                                   $7,800
 Shower Replacement                                                       $1,000
 Faucet Replacement x6                                                     $450
 Toilet Replacement x2                                                     $850
 Roof/Moss/Gutter Replacement-Repair/Cleaning                             $2,000
 Driveway Repair                                                          $5,000
 Railing installation on parking strip 100 ft/$60                         $6,000
 Radiant Hot Water Boiler                                                 $9,800
 Hot Water Heater Replacement x2                                          $8,300
 Landscaping                                                              $5,000
 View Clearing                                                            $8,000
 Cleaning and window washing                                              $3,000
 Bathroom fan replacement 4x 300                                          $1,200
 Security and Fire Alarm Repair                                           $1,500
 Total to bring house up to sale standard                            $134,581




Case 18-14820-CMA    Doc 181   Filed 06/15/21   Ent. 06/15/21 16:25:10    Pg. 3 of 3
